Citation Nr: 1742403	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (claimed as mental health conditions).

2.  Entitlement to an initial compensable evaluation for asbestosis.

3.  Entitlement to an effective date earlier than November 23, 2010, for the grant of service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than November 23, 2010, for the grant of service connection for tinnitus.

5.  Entitlement to an effective date earlier than November 23, 2010, for the grant of service connection for asbestosis.




ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to May 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, January 2015, and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2015 decision, the Board granted service connection for asbestosis and remanded the claims for service connection for a psychiatric disorder and an earlier effective date for the grant of service connection for bilateral hearing loss for issuance of a statement of the case (SOC).  The Veteran perfected an appeal as to the effective date and the initial evaluation assigned by the RO for asbestosis in the April 2015 rating decision effectuating the Board's decision, and those matters have been certified to the Board.  See November 2016 certification of appeal.

The Veteran also perfected appeals as to the claims for service connection for a psychiatric disorder and an earlier effective date for the grant of service connection for bilateral hearing loss.  See April 2015 SOC; May 2015 substantive appeal; August 2016 supplemental SOC.  The Veteran did not express disagreement with any aspect of the grant of service connection for tinnitus as secondary to bilateral hearing loss in the August 2011 rating decision.  Nevertheless, the RO included the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus in the processing of that appeal as part of the hearing loss issue.  See September 2016 certification of appeal.  Therefore, all three certified issues are before the Board at this time.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In March 2017, the Veteran's representative submitted additional argument with annotated evidence for which there is an automatic waiver of Agency of Original Jurisdiction (AOJ) review, along with a waiver of initial AOJ review.  

In May 2017, the RO notified the Veteran that it had acknowledged his representative's request for withdrawal of representation received that same month.  The representative indicated that a copy of the request for withdrawal of representation had been sent to the Veteran.  The RO further indicated that the Veteran could contact them if he had any questions or needed assistance regarding representation for his claims.  The Veteran has not submitted any additional evidence or argument since that time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder and a compensable initial evaluation for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  Following the August 2005 rating decision, the Veteran first filed a request to reopen a claim for service connection for bilateral hearing loss on November 23, 2010.

3.  The RO also accepted the Veteran's November 23, 2010, request to reopen (new claim) for service connection for bilateral hearing loss as a claim for service connection for tinnitus; no earlier record constitutes a formal or informal claim for this benefit.

4.  The Veteran first filed a claim for service connection for asbestosis on November 23, 2010; no earlier record constitutes a formal or informal claim for this benefit.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 23, 2010, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date earlier than November 23, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date earlier than November 23, 2010, for the grant of service connection for asbestosis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his prior representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2016).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 38 U.S.C.A. § 5110(a) "is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  The United States Court of Appeals for Veterans Claims (Court) explained that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits based on a reopened claim.  Id. (holding that the term "new claim," as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claims were received by VA prior to that date, the former regulations apply, as provided below.
A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date earlier than November 23, 2010, is not warranted for the grants of service connection for bilateral hearing loss, tinnitus, or asbestosis.

The Veteran has essentially contended that he should be compensated for his bilateral hearing loss from the date of his original compensation claim that was filed in 2005.  See September 2011 notice of disagreement.  He has not provided a specific contention in this regard as to his tinnitus and asbestosis claims.

In May 2005, the Veteran filed an original compensation claim in which he requested service connection for hearing loss.  He also indicated that he had in-service asbestos exposure, but left the portion of the form requesting the resulting claimed disability blank.  In a June 2005 letter, the RO notified the Veteran and his representative at that time that claimed exposure to asbestos was not in and of itself a disability and requested that he indicate the disability he was claiming as a result of the asbestos exposure; the Veteran did not respond to that letter.

In an August 2005 rating decision, the RO initially considered and denied the bilateral hearing loss claim.  In so doing, the RO considered the Veteran's service treatment records and DD 214 showing his military assignment, the content of his original claim, and his private treatment records, but found that the record did not show that the preexisting left ear hearing loss was aggravated by service and that the right ear hearing loss was not related to service.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  In this case, the Veteran has not specifically alleged a valid claim of CUE in the August 2005 rating decision.  

Based on the foregoing, the August 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Following the August 2005 rating decision, the Veteran first filed a request to reopen a claim for service connection for bilateral hearing loss on November 23, 2010, along with a claim for service connection for asbestosis.  The RO also accepted this submission as a claim for service connection for tinnitus.  See August 2011 rating decision.  In the August 2011 rating decision, the RO reopened and granted the claim for service connection for bilateral hearing loss and also granted service connection for tinnitus, both effective from the date of the November 2010 claim.

In the April 2015 rating decision, the RO effectuated the Board's grant of service connection for asbestosis and assigned the effective date based on the date of the November 2010 claim.


Bilateral Hearing Loss

Regarding the date of claim, the record does not contain any earlier communication following the August 2005 rating decision indicating an intent to file a new service connection claim for bilateral hearing loss.  In fact, there is no correspondence in the claims file from either the Veteran or a representative between the August 2005 rating decision and the November 2010 request to reopen.  VA is obligated to consider all possible bases for compensation; however, this does not mean that it is required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Regarding the date of entitlement, the Board acknowledges the Veteran's contention that he is entitled to an earlier effective date because the RO granted service connection for bilateral hearing loss based on the same information of record at the time of the final August 2005 rating decision.  The record shows that the RO actually granted service connection for this disability based on consideration of the prior evidence, as well as the results of the VA examination and clarifying opinions obtained during the course of the current claim in 2011.  Nevertheless, even assuming that the evidence shows that the Veteran met the requirements for service connection prior to November 2010, the effective date for an award based on a claim reopened after final adjudication cannot be earlier than the date of VA's receipt of the new claim.

Based on the foregoing, the Board concludes that, following the August 2005 rating decision, a formal or informal claim for service connection for bilateral hearing loss was not received prior to the claim submitted on November 23, 2010, the effective date currently assigned.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


Tinnitus and Asbestosis

Regarding the date of claim for tinnitus, the record does not contain any earlier communication indicating an intent to file a service connection claim for tinnitus.  Indeed, the RO notified the Veteran in the August 2011 rating decision that it had sympathetically read the November 2010 bilateral hearing loss claim as a claim for service connection for tinnitus as well.  He has not contended otherwise.

Regarding the date of claim for asbestosis, the record does not contain any earlier communication indicating an intent to file a service connection claim for asbestosis.  Although the Veteran reported that he had in-service asbestos exposure in the May 2005 original compensation claim, he left the portion of the form requesting the resulting claimed disability blank.  The Veteran also did not respond to the RO's June 2005 letter requesting that he identify any disability he was claiming as a result of in-service asbestos exposure.  Therefore, it is not evident that the Veteran intended to file a claim for asbestosis as part of his original compensation claim in May 2005.  See Brannon and Talbert, supra.  He has not contended otherwise.

Regarding the date of entitlement for both tinnitus and asbestosis, the initial date assigned by the RO was based on the November 2010 claims for these disabilities.  The Veteran submitted private treatment records during the course of the claim showing that he had been evaluated for his asbestosis prior to the date that he filed the claim.  Even assuming that the evidence shows that the Veteran met the requirements for service connection for either disability prior to that time, the effective date for an award based on an original claim (i.e., the first claim filed for that benefit) cannot be earlier than the date of VA's receipt of the claim.

Based on the foregoing, the Board concludes that a formal or informal claims for service connection for tinnitus and asbestosis were not received prior to the claims submitted on November 23, 2010, the effective date currently assigned for both disabilities.  As the weight of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an effective date earlier than November 23, 2010, for the grant of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than November 23, 2010, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than November 23, 2010, for the grant of service connection for asbestosis is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding private treatment records, as detailed in the directives below.

Moreover, regarding the asbestosis claim, the Veteran was provided VA examinations in October 2011 and May 2015.  The October 2011 VA examiner determined that the Veteran had both asbestosis (interstitial lung disease) and nonservice-connected chronic obstructive pulmonary disease (COPD).  The examiner reviewed pulmonary function test (PFT) results performed in November 2011 as part of that examination and concluded that the results reflected the Veteran's current pulmonary function.  The examiner also determined that the Forced Expiratory Volume in one second (FEV-1)/Forced Vital Capacity (FVC) test result most accurately reflected the Veteran's current pulmonary function.

The service-connected asbestosis is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6833.  The rating criteria for asbestosis are based in significant part on PFT results of FVC or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  Under 38 C.F.R. § 4.96(d), there are special provisions for applying the evaluation criteria for asbestosis and certain other respiratory diseases, including that when there is a disparity between PFT results (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6).

The May 2015 VA examiner noted the results of the November 2011 PFT and indicated that the Veteran was scheduled for new PFTs on the day of the examination; however, the examiner explained that the Veteran scheduled himself for a later date for this testing that he cancelled and did not reschedule.  Based on these circumstances, the examiner determined that the Veteran's current pulmonary function could not be stated without resort to mere speculation.

The Board acknowledges the private treatment records submitted during the course of the claim, including the June 2010 PFT report.  Nevertheless, as the earlier effective date claim for the grant of service connection was denied in this decision, that evaluation was not performed during the appeal period.

Based on the foregoing, an additional VA examination addressing the necessary rating criteria is needed to ascertain the current severity and manifestations of this disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his a psychiatric disorder and asbestosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional non-VA treatment.  See, e.g., June 2012 VA treatment record (Veteran reported that he was followed by a private mental health treatment provider (Dr. H.) and only wanted to establish VA care for hearing aids).

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected asbestosis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should address the following:

(1) The examiner should indicate which PFT result most accurately reflects the Veteran's level of disability based on his asbestosis and provide an explanation for that conclusion.  See October 2011 VA examination report with November 2011 PFT results (finding that Veteran had both COPD and asbestosis and determining that FEV-1/FVC test result most accurately reflected the Veteran's pulmonary function at that time, where the rating criteria for asbestosis is generally based on FVC or DLCO (SB) test results); see also 2008 and 2010 private respiratory evaluations in December 2010 and March 2011 VBMS entries (historical evaluations suggesting that decreased diffusion capacity was consistent with asbestosis). 
(2) In addition to PFT findings, the examiner should also indicate whether the Veteran's asbestosis results in cardiopulmonary complications such as cor pulmonale, pulmonary hypertension; or, requires outpatient oxygen therapy.

(3) If the examiner is unable to distinguish between the symptoms associated with the service-connected asbestosis and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report and provide an explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining a VA medical opinion for the psychiatric disorder claim.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


